Citation Nr: 1452533	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  11-14 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date prior to December 19, 2007 for the award of service connection for posttraumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1967 to December 1969.     

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Portland, Oregon Regional Office (RO) of the Department of Veterans' Affairs (VA), that awarded service connection for PTSD, effective from December 19, 2007.

In September 2014, a Board hearing was held at the RO before the undersigned; a transcript of the hearing is of record.    


FINDINGS OF FACT

1.  The Veteran initially filed a claim for service connection for posttraumatic stress syndrome in December 1981.  In a subsequent January 1982 letter, VA asked the Veteran to provide additional information and to submit post-service medical evidence to support his claim; asked the Veteran to reply within 30 days; and indicated that it would consider his claim withdrawn if he did not respond within 60 days.  

2.  The Veteran did not respond within one year of the issuance of the VA's January 1982 letter. 

3.  The Veteran's next communication to VA seeking service connection for PTSD was received on December 19, 2007.      






CONCLUSION OF LAW

The criteria for an effective date prior to December 19, 2007 for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.158, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 to 5107, are not applicable to this claim on appeal because the appeal turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.  See Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Therefore, any deficiency in VA's VCAA notice or development action is harmless error.

Regardless, this appeal arises from the Veteran's disagreement with the effective date assigned following the initial grant of service connection for PTSD.  As such, pertinent regulation provides that VA has no further obligation to provide notice under 38 U.S.C.A. § 5103 on this downstream element of the claim.  See 38 C.F.R. § 3.159(b)(3)(1) (2014).  In so providing, the courts have held that once service connection is granted, the claim is substantiated, further notice as to the "downstream" elements concerning the initial rating and effective date is not required, and any defect in the notice is not prejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).



At the September 2014 hearing before the Board, the Veteran had an opportunity to provide testimony in support of his claim facilitated by questioning from the Veterans Law Judge and his attorney.  There is no indication that outstanding evidence exists that might support the claim.  Thus, in light of the Veteran's testimony at the hearing, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error with regard to the hearing officer's duties under C.F.R. § 3.103(c)(2) (2014).  See Bryant v. Shinseki, 23 Vet. App. 488, 498 (2010) (holding, in pertinent part, that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c)); see also Sanders, 556 U.S. at 407, 410.  Moreover, because the issue on appeal will be denied as a matter of law, no prejudicial error can exist under section 3.103(c)(2). See id.


II.  Analysis

The effective date of an award of service connection is the date of receipt of the claim or the date on which entitlement arose, whichever is later, unless the claim is received within one year after separation from service.  38 C.F.R. § 3.400.

The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p). 

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  38 C.F.R. § 3.151(a).  An informal claim may be any communication or action indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).   See also 38 C.F.R. §§ 3.1(p), 3.155(a) (2010).  An informal claim must be written and must identify the benefit being sought.  See Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999) Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

When evidence requested in connection with an original claim is not furnished within 1 year of the request, the claim will be considered abandoned.  After the expiration of 1 year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established, compensation based on such evidence shall commence not earlier than the date of filing the new claim.  38 C.F.R. § 3.158(a) (1981).  

In this case, the RO granted service connection for PTSD in an April 2009 rating decision effective December 19, 2007, the date a claim for service connection for PTSD was received by the RO.  The record also shows that the Veteran filed a previous claim for service connection for "posttraumatic stress response" in December 1981.  In response to this earlier claim, VA issued a January 18, 1982 letter.  The letter noted that VA needed post-service medical evidence to support the Veteran's claim and asked him to submit or identify (for VA to obtain) medical records of the Veteran's treatment since service.  The Veteran was asked to reply within 30 days and the letter indicated that if no reply was received within 60 days, VA would assume that the Veteran had withdrawn his claim.  A copy of this letter was also provided to the Veteran's then-representative.  The record indicates that the Veteran did not provide a response to this letter and did not again contact VA in reference to seeking service connection for PTSD (or other psychiatric diagnosis such as posttraumatic stress response) until December 19, 2007.  The Veteran does not dispute these facts.

The Veteran's attorney has asserted that VA, in its January 1982 letter, "misrepresented" the pertinent time frame for submitting evidence by telling him that he had to respond within 30 or 60 days when in reality, he had 1 year to respond before his claim would be considered abandoned under the controlling regulation in place at that time.  Further, the attorney has indicated that because of this "misrepresentation", the Veteran did not take further action to pursue the claim, as he determined that he could not gather the material requested in the 60 day time frame specified.  

The January 1982 letter is misleading.  It is well settled, however, that faulty advice, even if provided by a VA employee, cannot serve as the basis for paying benefits not otherwise authorized by law.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  Further, "everyone dealing with the Government is charged with knowledge of federal statutes and lawfully promulgated agency regulations."  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85(1947).  Thus, the VA regulation governing abandonment of claims remained binding on the Veteran "regardless of actual knowledge of what is in the [r]egulations or of the hardship resulting from innocent ignorance."  See Morris, 1 Vet. App. 260 (1991), quoting Fed. Crop Ins. Corp., 332 U.S. 380 at 385 (1947).   Thus, even though the Veteran may have believed that he had no more than 60 days to submit medical evidence, and even though he may have become discouraged and stopped trying to produce such evidence believing that he would be able to do it within 60 days, he remained subject to the 1 year abandonment provision in effect at that time.  38 C.F.R. § 3.158 (1981); Morris, 1 Vet. App. 260, 265 (1991).  Consequently, the earlier December 1981 claim for service connection for posttraumatic stress response must be considered abandoned.  38 C.F.R. § 3.158 (1981).  Thus, the effective date for the award of service connection for PTSD must be based upon the filing of a new claim for the disability.   38 C.F.R. § 3.158.   

As noted above, subsequent to VA's January 1982 letter, the first communication from the Veteran indicating that he was seeking service-connected compensation for PTSD was the one which was received by the RO on December 19, 2007.  There is no dispute concerning the date of submission of the Veteran's service connection claim.  Thus, the effective date for service connection for this disability can be no earlier than this receipt date for the new claim.  38 C.F.R. §§ 3.158, 3.400.   The Board empathizes with the assertions of the Veteran concerning the misleading nature of the January 1982 letter.  However, it is bound by the controlling law and regulations.  As this controlling authority mandates assignment of an effective date 
no earlier than December 19, 2007, and there is no dispute as to the facts of the case, the Veteran's claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
  

ORDER

An effective date prior to December 19, 2007 for the award of service connection for PTSD is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


